DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In independent claim 1, applicant claims “… convert the electric power from the power source into a direct current (DC) using the smart chip wherein the passivated bridge the DC current to the smart chip that divides the current into a negative and a positive component which are distributed to a plurality components of the circuit board and to the at least one output”, which lacks support from filed specification.
First off, there is something missing from “… wherein the passivated bridge the DC current to the smart chip…”, wherein it is uncertain whether “the passivated bridge” is a subject or an action verb.  Second off, according to paragraph 0032 of instant PGPub (US2020/0328564), a voltage controller (18) is the component that divides the current into negative and positive components.  Although “passivated bridge” only appeared once in originally filed claim but not in the filed specification, currently claimed “passivated bridge” is interpreted as optocoupler (17) reside between “the smart chip”/control unit (5) and the voltage controller (18).  That makes the cited claim limitation above unsupported.  The same goes for independent claims 15 and 22.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained in 112(a) rejection above, independent claims 1, 15 and 22 claim limitations that do not correspond to filed specification, which makes said claim limitations indefinite.  For examination purpose, the broadest reasonable interpretation is taken.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitation of claim 26 is already claimed in its parent claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-11, 14-15, 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14-15, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack (US2013/0207455) in view of Lam et al. (US2010/0029109), Cheng et al. (US2013/0280956) and Tackaberry (US9013283).
To claim 1, Doljack teach a multipurpose wall outlet comprising:
a support structure having a front side and a rear side, said rear side being configured for fixedly mounting in a wall of a building structure (as shown in Figs. 1 & 13, paragraph 0038); 
at least one output mounted to the support structure (as shown in Figs. 1 & 13); 
an electrical outlet having a front side having a plurality of output accessible from the front side (shown in Figs. 1 & 13); 
a printed circuit board (Fig. 1) mounted to the support structure in electrical communication with the at least one output (having said capacitor soldered on a PCB would have been an obvious-to-try implementation due a limited number of ways to coupling capacitor to PCB); 
a screw terminal connector in communication with the printed circuit board, wherein the connector is adapted to electrically couple to a power source for receiving electrical power having a first voltage from the power source (electrical terminal on electrical outlet having a screw terminal is well-known in the art, such as external wires are tightened to an electrical outlet by screws, hence obviousness is taken); 
an electronic processing module comprising a processor and a smart chip, the electronic processing module being located mounting in the wall support structure (128 of Fig. 1, paragraph 0049); and
a smart chip (128 of Fig. 1) mounted on the printed circuit board and electrically coupled to the at least one output and the terminal connector (soldering would have been an obvious-to-try implementation due a limited number of ways to coupling an electrical component to PCB), wherein 
the at least one output comprises at least one USB port (406, 408 of Fig. 13, paragraph 0113), the smart chip is configured to maximize the power delivery output of a second voltage from the at least one USB port (Figs. 2-12, paragraphs 0054-0086, microcontroller/controller detects and determines whether connecting portable device complies with USB-IF Battery Charging Specification, wherein USB port is voltage regulated by inherency/practice in the industry),
the multipurpose wall outlet is adapted during operation, to: 
receive electrical power having the first voltage from the power source; convert the electrical power to the second voltage different from the first voltage; 
convert the electric power from the power source into a direct current (DC) using the smart chip wherein the DC current to the smart chip that divides the current into a negative and a positive component which are distributed (obvious as shown Fig. 2, hotwire 152 for positive and black/ground wire 158 for negative) to a plurality components of the circuit board and to the at least one output (paragraphs 0054-0059); and 
wherein the smart chip is configured to control the voltage of the converted electrical power output from the at least one output (paragraphs 0057-0059).
But, Doljack do not expressly disclose an electrical outlet having a power button for turning on/off the output accessible from the front side; 	an intermediate mounting portion, wherein the at least one output are mounted on the intermediate mounting portion, and the at least one output includes an electrical socket that is configured to supply electrical power to the multipurpose wall outlet;	wherein the electronic processing module further comprises a communications subsystem for communication with a wireless data network and a plurality of external devices; 	a passivated bridge mounted.
	 Lam teach a multifunctional wall receptacle (Fig. 2) comprising: a smart chip (U1 of Fig. 5, switching chip) and a passivated bridge (U2A, U2B of Fig. 5, optocoupler; passivated optocoupler/optoisolator is well-known in the art for industrial implementation, e.g., glass-passivated, hence Official Notice is taken) mounted on the printed circuit board and electrically coupled to the at least one output and the terminal connector (Fig. 5), wherein the multipurpose wall outlet is adapted during operation, to: receive electrical power having the first voltage from the power source (AC line power of Fig. 5); convert the electrical power to the second voltage different from the first voltage; convert the electric power from the power source into a direct current (DC) using the smart chip (AC-DC conversion module 4 of Fig. 4, paragraphs 0046, 0060-0061) wherein the passivated bridge the DC current to the smart chip that divides the current into a negative and a positive component which are distributed to a plurality components of the circuit board and to the at least one output (P, Q of the AC-DC conversion module 4 in Fig. 5); and wherein the smart chip is configured to control the voltage of the converted electrical power output from the at least one output (43-45 of Fig. 4, paragraphs 0056-0058, stabilizing current and voltage), which would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate into the apparatus of Doljack, in order to implement AC-DC current conversion in electrical wall receptacle.
	Cheng teach a wall outlet comprising a processor (paragraphs 0052-0055), an electrical outlet having a power button (150’ of Fig. 20) for turning on/off the output accessible from the front side (115 of Figs. 4-6, paragraph 0061), an intermediate mounting portion (15 of Figs. 3 & 16), wherein the at least one output are mounted on the intermediate mounting portion, the at least one output includes an electrical socket that is configured to supply electrical power to the multipurpose wall outlet (Figs. 3 & 16), and wherein USB charging interface and socket are controlled to provide low voltage DC charging signal to at least one device-under-charge at a maximum predetermined charging current (abstract, column 3 lines 3-45), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Doljack and Chou, in order to further structural preference and manual power control
Tackaberry teach a wall outlet (Fig. 2), wherein the electronic processing module further comprises a communications subsystem for communication with a wireless data network and a plurality of external devices in said wireless data network (Fig. 1, column 9 lines 4-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Doljack, Lam and Cheng, in order to further multipurpose by design preference.

To claim 15, Doljack, Lam, Cheng and Tackaberry teach a multipurpose wall outlet (as explained in response to claim 1 above).

To claim 22, Doljack, Lam, Cheng and Tackaberry teach a multipurpose wall outlet (as explained in response to claim 1 above).




To claim 8, Doljack, Lam, Cheng and Tackaberry teach claim 1.
Doljack, Lam, Cheng and Tackaberry teach wherein the at least one electrical outlet comprises at least two electrical outlets (Doljack, Fig. 13).

To claim 9, Doljack, Lam, Cheng and Tackaberry teach claim 1.
Doljack, Lam, Cheng and Tackaberry teach wherein the first voltage is an AC voltage and the second voltage is a DC voltage (Doljack, inherent to USB port).

To claim 10, Doljack, Lam, Cheng and Tackaberry teach claim 9.
Doljack, Lam, Cheng and Tackaberry teach wherein the AC voltage is 110 VAC or 125 VAC (obvious in regional electrical requirement implementation, hence Official Notice is also taken).

To claim 11, Doljack, Lam, Cheng and Tackaberry teach claim 10.
Doljack, Lam, Cheng and Tackaberry teach wherein the DC voltage is 5V (inherent to USB port).

To claim 14, Doljack, Lam, Cheng and Tackaberry teach claim 1.
Doljack, Lam, Cheng and Tackaberry teach wherein the at least one electrical outlet is a NEMA connector (NEMA is a well-known standard in the art, which would have been obvious to incorporate by implementation preference, hence Official Notice is taken).

To claim 23, Doljack, Lam, Cheng and Tackaberry teach claim 22.
Doljack, Lam, Cheng and Tackaberry teach wherein the first voltage is an AC voltage and the second voltage is a DC voltage (as explained in response to claim 9 above).

To claim 24, Doljack, Lam, Cheng and Tackaberry teach claim 22.
Doljack, Lam, Cheng and Tackaberry teach wherein the at least one output comprises at least one USB port mounted at the front side (Lam, Fig. 2).

To claim 25, Doljack, Lam, Cheng and Tackaberry teach claim 22.
Doljack, Lam, Cheng and Tackaberry teach wherein the at least one output comprises at least one electrical outlets and at least one of which is a USB port (Lam, Fig. 2).

To claim 26, Doljack, Lam, Cheng and Tackaberry teach claim 23.
Doljack, Lam, Cheng and Tackaberry teach wherein the second voltage is a DC voltage (as explained in response to claim 9 above).

To claim 27, Doljack, Lam, Cheng and Tackaberry teach claim 26.
Doljack, Lam, Cheng and Tackaberry teach wherein the DC voltage is 5V (Doljack, paragraph 0067).

To claim 28, Doljack, Lam, Cheng and Tackaberry teach claim 22.
Doljack, Lam, Cheng and Tackaberry teach wherein the at least one output comprises at least one USB port; and wherein the smart chip is configured to maximize the power delivery output of the second voltage from the at least one USB port (as explained in response to claim 1 above).





Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doljack (US2013/0207455) in view of Lam et al. (US2010/0029109), Cheng et al. (US2013/0280956), Tackaberry (US9013283) and Park et al. (US2011/0276289).
To claim 3, Doljack, Lam, Cheng and Tackaberry teach claim 1.
Doljack, Lam, Cheng and Tackaberry do not expressly disclose wherein communications subsystem provides wired communication with a first external device of the plurality of external devices, but Doljack does teach data communication lines (154 & 156 of Fig. 2, paragraph 0085).
Park teach a communication module comprised of several communication modules such that it can switch between various communication schemes such as ZIGBEE, WI-FI, and power line communication (PLC) or in response to environments (paragraph 0119), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Doljack, Lam, Cheng and Tackaberry for backup preference.

To claim 4, Doljack, Lam, Cheng, Tackaberry and Park teach claim 3.
Doljack, Lam, Cheng, Tackaberry and Park teach wherein the communications subsystem provides wireless communication with a second external device of the plurality of external devices (as explained in response to claim 3 above).

To claim 5, Doljack, Lam, Cheng, Tackaberry and Park teach claim 4.
Doljack, Lam, Cheng, Tackaberry and Park teach wherein external devices such are smart phones, tablets, laptop computers, or desktop computers (14 of Fig. 1, 7 of Fig. 36 of Tackaberry).

To claim 6, Doljack, Lam, Cheng, Tackaberry and Park teach claim 5.
Doljack, Lam, Cheng, Tackaberry and Park teach wherein external device is connect wirelessly using least one of a 2.4 GHz 5GHz or any wireless local area network ("WLAN") or products that are based on the IEEE 802. 11 based on these standards, the term WiFi (320 of Fig. 38 of Tackaberry).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 29, 2022